Citation Nr: 1041933	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 26, 2007, 
for the award of a 10 percent rating for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to February 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
granted a 10 percent rating for a left foot disability (status 
post excision of growth, status post osteotomy with plantar 
callus), effective February 26, 2007.  The Veteran appealed the 
effective date.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran filed a claim 
for an increased rating for his service-connected left foot 
disability that was received at the RO on February 26, 2007.

2.  The evidence of record does not show that a formal or 
informal claim for increased rating for a left foot disability 
was received prior to February 26, 2007.  


CONCLUSION OF LAW

An effective date earlier than February 26, 2007, for a 10 
percent disability rating for a left foot disability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that an 
increase in disability has occurred, if the claim is received 
within a year from that date.  Otherwise, the effective date is 
the later of the date of increase in disability or the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 
(1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris, 
may be considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 
(1999).

Here, the Veteran established service connection for a right foot 
disability in a June 1991 rating decision that assigned a 0 
percent rating and an effective date of November 21, 1990.  The 
Veteran did not perfect an appeal of that decision.  A September 
2007 rating decision assigned an increased rating of 10 percent, 
effective February 26, 2007, the date of receipt of the claim for 
increase.  The Veteran seeks an effective date prior to February 
26, 2007, for the grant of a 10 percent rating for his service-
connected left leg disability.  Specifically, he contends that 
his award should be retroactively extended to August 30, 2005, 
the date that he allegedly telephoned the RO and requested an 
increase in compensation for his service-connected disability.

In support of his claim, the Veteran has submitted a signed 
statement from the director of his County Veterans Service 
Organization (CVSO).  In that statement, dated in August 2008, 
the CVSO director indicated that she had personally witnessed the 
Veteran telephone a rating official at the RO on August 30, 2005, 
for the purpose of requesting an increase in his left leg 
disability rating.  The CVSO director further asserted that the 
Veteran's conversation with the RO rating official had been noted 
in her organization's daily office log.  However, the director 
conceded that she was unable to introduce a copy of that log into 
evidence due to the CVSO's internal security policies.

Notwithstanding the assertions of the Veteran and the CVSO 
director, the claims folder contains no objective evidence that 
the Veteran contacted the RO on August 30, 2005, or on any other 
date subsequent to the June 1991 rating decision and prior to 
February 26, 2007, to request an increase in his disability 
compensation.  

The Board recognizes that the Veteran and CVSO director are 
effectively asserting that a RO rating official failed to 
complete a report of contact (VA Form 119), documenting the 
Veteran's oral request for an increased rating on August 30, 
2005, and that the breach of protocol prevented him from 
initiating a claim at that time.  However, there is a presumption 
of regularity that public officers perform their duties 
correctly, fairly, in good faith, and in accordance with law and 
governing regulations.  The law presumes the regularity of the 
administrative process.  Marsh v. Nicholson, 19 Vet. App. 381 
(2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Furthermore, 
clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992); United States v. Chemical Foundation, Inc., 272 U.S. 1 
(1926).  The presumption of regularity applies to procedures at 
the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this case, the Board does not question the sincerity of the 
Veteran's and the CVSO director's belief that an oral request for 
an increased rating was made on August 30, 2005.  However, the 
Court has held that a statement by the Veteran or his authorized 
representative, standing alone, is generally insufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The Board recognizes that, in addition to 
providing a written statement, the CVSO director has asserted 
that the Veteran's request for a higher rating was noted in an 
internal office log entry dated August 30, 2005.  However, no 
such log entry has been submitted into evidence and, thus, the 
Board is unable to undertake any meaningful action to determine 
its authenticity.  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If the Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The record does not contain any objective evidence establishing 
that a RO official failed to complete a report of contact or 
otherwise declined to assist the Veteran in initiating a claim 
for an increased rating on August 30, 2005.  Accordingly, the 
Board finds that clear evidence has not been submitted to rebut 
the presumption of regularity with respect to the RO's duty to 
assist the Veteran in filing his claim.

Even assuming, without conceding, that a RO official erroneously 
failed to complete a report of contact on August 30, 2005, it 
unclear that such a document would be sufficient to qualify as a 
claim for an increased rating.  The pertinent statutory and 
regulatory provisions do not definitively state that a report of 
contact, upon which a VA employee reduces an appellant's oral 
statements to writing, constitutes a "communication in writing" 
that meets the criteria for a formal or informal claim.  38 
U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2010).

Significantly, the Veteran has not asserted, and the evidence of 
record does not otherwise show, that he ever submitted a written 
request for an increase in disability compensation prior to 
February 26, 2007.  Subsequent to the June 1991 decision that 
assigned a 0 percent rating for the foot disability, the Veteran 
submitted a January 2005 written statement, with representative 
cover letter, requesting an increased rating for a back 
disability and secondary service connection for nerve damage as a 
result of that back disability.  The representative submitted a 
written communication in July 2005 requesting that the Veteran be 
assigned a separate rating for a tender and painful scar.  Those 
two written communications are the only written communications of 
record claiming benefits that were received after the June 1991 
rating decision and before the receipt of the February 26, 2007, 
claim for increase for a left foot disability.

No communication was received before that date that could be 
construed as a formal or informal claim for an increased rating 
for a left foot disability.  The RO has assigned February 26, 
2007, the date of receipt of the claim for increase, as the 
effective date for award of higher rating of 10 percent for the 
Veteran's left foot disability.  Therefore, the Board finds that, 
as a matter of law, the claim for an earlier effective date for a 
disability rating in excess of 10 percent must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  The Board notes that 
there is no competent evidence of record relating to a left foot 
disability during the year prior to February 26, 2007, that might 
be used to establish any factually ascertainable increase in 
disability during the year prior to the date of the claim for 
increase.  38 C.F.R. § 3.400 (2010).

Additionally, the Board observes that the provisions of the law 
regarding notice and assistance with development have no effect 
on an appeal where, as here, the law, and not the underlying 
facts or development of the facts, is dispositive in a matter. 38 
U.S.C.A. § 5103A (West 2002); Manning v. Principi, 16 Vet. App. 
534 (2002).

Finally, in denying this claim, the Board does not wish in any 
way intend to diminish the Veteran's decorated service in the 
Marines.  Although it is sympathetic to the Veteran's claim, the 
Board is without authority to grant the claim on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  38 U.S.C.A. § 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to an earlier effective date for the award of a 10 
percent disability rating for a left foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


